                   UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF GEORGIA

                         SAVANNAH DIVISION

REGINALD V. JOHNSON, II,            )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )           CV418-50
                                    )
JUDY FITZGERALD,                    )
COMMISSIONER, GEORGIA               )
DEPARTMENT OF BEHAVIORAL            )
HEALTH AND DEVELOPMENTAL            )
DISABILITIES,                       )
                                    )
      Defendant.                    )

         ORDER AND REPORT AND RECOMMENDATION

      Reginald Johnson, acting through his mother, Ella Johnson, has

filed a Complaint challenging a determination that his preferred service

provider, who is also Ella’s sister, is not an eligible provider. See doc. 1 at

2; doc. 10 at 3. In order to clarify plaintiff’s claim, the Court stayed this

case and directed the parties to brief the question of whether the

Complaint sufficiently invoked any constitutionally protected right to




                                        1
confer standing to sue on the plaintiff. See doc. 57 at 18. The parties have

complied. Docs. 61 & 65.1

      As the Court’s previous Order and Report and Recommendation

explained:

             [Q]uestions have arisen concerning the viability of
      [plaintiff’s] claim. In a recent filing, Johnson contends that “due
      process is the core of this complaint.” Doc. 37 at 2. The cited
      cases, however, make clear that not every withdrawal or refusal of
      public benefits violates a recipient’s due process rights. See K.W.
      ex rel. D.W. v. Armstrong, 789 F.3d 962, 972 (9th Cir. 2015). None
      of the cases that plaintiff has cited, and none that the Court is
      aware of, establish that a benefit recipient has a sufficient interest
      in a particular method of service-delivery to support a due process
      challenge. Although defendant’s brief opposing the preliminary
      injunction touches tangentially on the nature of Johnson’s claim,
      in arguing that he has not established the likelihood of success
      necessary, defendant has not moved to dismiss or challenged his
      standing. See doc. 41 at 9-12.
             The nature of Plaintiff’s claim matters because it calls into
      question his standing, whether litigated through a guardian ad
      litem or otherwise, to prosecute this case. See, e.g., Gonzalez ex
      rel. Gonzalez v. Reno, 86 F. Supp. 2d 1167, 1181 (S.D. Fla. 2000)
      (noting, despite terminological similarity, a “[p]laintiff’s standing
      is a distinct inquiry from that of [his guardian’s] capacity to act
      as Plaintiff’s next friend [or guardian ad litem].”). Standing is a
      component of the Constitution’s limitation of federal judicial
      power to “cases” and “controversies.” See Allen v. Wright, 468
      U.S. 737, 750 (1984). As an aspect of this constitutional
      limitation, standing determines this Court’s jurisdiction. It
      cannot be waived by any party and the Court has an obligation to

1
  Plaintiff’s request for an extension to acquire a copy of defendant’s supplemental
brief is DISMISSED as moot. Doc. 63.


                                         2
raise the issue on its own motion, if necessary. See Bischoff v.
Osceola Cty., Fla., 222 F.3d 874, 877-78 (11th Cir. 2000) (as the
Supreme Court made clear in United States v. Hays, 515 U.S.
737[, 742] . . . (1995), “[t]he question of standing is not subject to
waiver . . . . ‘The federal courts are under an independent
obligation to examine their own jurisdiction, and standing is
perhaps the most important of [the jurisdictional] doctrines.’”).
      To establish standing, “for purposes of . . . procedural due
process[. . .] claims, plaintiffs must show that they had an
identifiable personal stake in the property [or liberty] rights at
issue.” Santiago-Ramos v. Autoridad de Energia Electrica de
Puerto Rico, AEE, 834 F.3d 103, 106 (1st Cir. 2016) (footnote
added); see also Doe v. Florida Bar, 630 F.3d 1336, 1342 (11th Cir.
2011) (plaintiff alleging due-process violation must allege “a
deprivation of a constitutionally-protected liberty or property
interest; state action; and constitutionally inadequate process.”);
Royal Oak Entertainment, L.L.C. v. City of Royal Oak, 316 F.
App’x 482, 486 (6th Cir. 2009) (“This Court has consistently held
that a plaintiff who brings a . . . procedural due process claim must
identify a protected liberty or property interest.” (cite omitted)).
Further, the assertion that a due-process violation has occurred
is not a factual allegation the Court is required to credit. See Lord
Abbett Mun. Income Fund v. Tyson, 671 F.3d 1203, 1207 (11th Cir.
2012) (citing Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th
Cir. 2010) (“We are not required to accept as true the [plaintiff’s]
legal conclusion that a Fourteenth Amendment violation
occurred.”)).
      The Supreme Court has held that no constitutionally-
protected liberty or property interest supported nursing home
residents’ suit seeking a hearing before their home’s Medicaid
funds were terminated. See O’Bannon v. Town Court Nursing
Center, 447 U.S. 773, 784 (1980). O’Bannon rejected the both the
argument that the residents had “a property right to remain in
the home of their choice absent good cause for transfer,” and that
the emotional and physical consequences of their transfer were
“tantamount to a deprivation of liberty.” Id. The Court noted
that “since decertification [of a particular home] does not reduce
or terminate a patient’s financial assistance, but merely requires

                                3
      him to use it for care at a different facility, regulations granting
      recipients the right to a hearing prior to a reduction in financial
      benefits are irrelevant.” Id. at 786 (emphasis added). Although
      more qualified, it also found that an administrative
      determination, directed against a third party, does not implicate
      due process. The Court analogized the effect of the government’s
      decision to withhold public funds from a particular provider to the
      revocation of a provider’s license. Id. at 787. Similarly, whether
      the Department will continue to compensate Ella’s sister for the
      care she provides to plaintiff arguably “does not turn the [refusal]
      into a governmental decision to impose [the] harm” that such
      cessation would cause. See id. at 789.

Doc. 57 at 8-13. Having considered the parties’ arguments, the Court can

now determine whether Johnson has standing to pursue his claim.

      The Commissioner’s argument focuses on the Supreme Court’s

analysis in O’Bannon to refute Reginald’s standing. See doc. 61 at 4. The

Commissioner argues that in this case, “[a]s in O’Bannon, DBHDD has

not terminated or reduced the Medicaid benefits Plaintiff receives; rather,

DBHDD simply maintains that Ms. Johnson’s sister cannot be the

particular provider to whom those benefits are directed.”                  Id.    The

Commissioner further argues that the Department had no obligation to

provide a hearing to the provider before revoking her eligibility.2 See id.



2
  Although this argument casts further doubt on the viability of Johnson’s claim, it is
not strictly-speaking relevant. Johnson does not contend that he could pursue a due-
process claim on behalf of the service provider. As no such claim has been asserted,
the Court takes no position on what rights the provider might or might not have.
                                          4
at 61. Finally, she argues that, even assuming Johnson had some due-

process right, his mother “received a warning letter in 2016 detailing the

policy violations that needed to be rectified[, and] . . . [she’ signed a

memorandum of understanding regarding the terms and conditions of the

. . . program that specified that the participant/representative may be

terminated      from    the    [provider]       option   involuntarily     when      the

responsibilities of the . . . program are not met.” Id. at 6.

      Johnson responds by reiterating that his “complaint is based on his

due process right to self-directed services which plaintiff had entitlement

to a year prior to defendant approving family hire services based on

defendant’s finding that approval for such services were warranted.” Doc.

65 at 1.      He also disputes the Commissioner’s construction of the

correspondence that was exchanged, identifying discrepancies he contends

“show[] even more deficiencies in the handling of its responsibility further

supporting WHY due process in this matter is warranted.” Id. at 2.

Despite these arguments, the Commissioner has the law right. 3


3
   In the interest of fidelity to the arguments presented, the Court has recited the
parties’ respective positions on the factual background of this dispute, specifically the
disputed correspondence and memorandum of understanding. The Court’s analysis
below, however, does not rely in any way on an evaluation of those documents or
arguments. The burden of establishing standing, whether challenged by an opposing
party or investigated on the Court’s own motion, rests with “[t]he party invoking
                                            5
      The Court wishes to emphasize that nothing in its determination of

Johnson’s ability to sue the Commissioner in this matter amounts to a

determination concerning the validity of his or his mother’s feelings about

these circumstances. Nevertheless, this Court is bound to follow the law,

and the law is that he cannot sue. The determinations most applicable to

the facts of this case are simply not the general due process principles

articulated in Goldberg v. Kelley, 397 U.S. 254 (1970)4 which Plaintiff has

consistently relied upon; they are the determinations reached in

O’Bannon.       Specifically, the Court’s recognition that: “[t]he simple



federal jurisdiction,” in this case, Johnson. See Lujan v. Defenders of Wildlife, 504 U.S.
555, 561 (1992). Johnson has not borne that burden, either as a matter of pleading or
matter of proof. See id. (Since [the elements of standing] are not mere pleading
requirements but rather an indispensable part of the plaintiff’s case, each element
must be supported in the same way as any other matter on which the plaintiff bears
the burden of proof, i.e., with the manner and degree of evidence required at the
successive stages of litigation.”).

4
   The other case that plaintiff cites, Cardinale v. Mathews, 399 F. Supp. 1163 (D.D.C.
1975), is further off the mark. See doc. 65 at 2 (citing “Cardinale v. Mathews 1975”).
That out-of-circuit district court opinion is not binding on this Court. See, e.g.,
Fishman & Tobin, Inc. v. Tropical Shipping & Const. Co., Ltd., 240 F.3d 956, 965 (11th
Cir. 2001) (“While the decision of their fellow [district] judges are persuasive, they are
not binding authority. [Cit.]. As a result, the district court cannot be said to be bound
by a decision of one of its brother or sister judges.”). Further, the facts of that case
involved plaintiffs who “had their SSI benefits terminated or reduced without prior
notice or an opportunity for a hearing.” Id. at 1165. Although Johnson continues to
characterize the Department’s unwillingness to fund services from his chosen provider
as a “removal” of benefits, nothing in his arguments supports that characterization.
To be sure, removing a provider as an alternative diminishes the extent to which
benefits are “self-directed,” but, as O’Bannon makes clear, imposing such restrictions
is not a withdrawal of the services themselves.
                                            6
distinction between government action that directly affects a citizen’s

legal rights . . . and action that is directed against a third party and affects

the citizen only indirectly or incidentally,” precludes the relief plaintiff

seeks. O’Bannon, 447 U.S. at 788. As in O’Bannon, “the fact that the

decertification of a [particular provider] may lead to severe hardship for

[Johnson] does not turn the decertification into a governmental decision

to impose that harm.”        Id. at 789.    Determinations of a particular

provider’s eligibility to receive public funds does “not directly affect [their]

patients’ legal rights or deprive them of any constitutionally protected

interest in life, liberty, or property.” Id. at 790. That principle applies

despite the real risk that those patients, in general, and Reginald, in

particular, may suffer serious hardship because of their disqualification.

      In the absence of any apparent constitutionally protected interest,

and given Johnson’s emphatic assertion that his claim arises from his

rights to due process under the Fifth and Fourteenth Amendments, the

Court should find that he lacks standing. Accordingly, his Complaint

should be DISMISSED for lack of subject-matter jurisdiction. Since he

lacks standing, Johnson’s “Motion for Summary Judgment,” doc. 51,

should be DENIED. The Commissioner’s Motion to Compel discovery,


                                       7
doc. 49, and Motion for Extension of Time to Respond to the summary

judgment motion, doc. 54, are DENIED as moot.

     This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties.    The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.”           Any request for

additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.


     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).




                                     8
     SO ORDERED and REPORTED AND RECOMMENDED, this

10th day of September, 2019.



                               _______________________________
                                 __________________________
                               CHR
                                HRISTOPHER
                                HRISTO
                                     OPHER
                                       PH
                                       PH  L. RAY
                               UNITED STATESS MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF GEORGIA




                                 9
